 Case 1:19-cv-00407-JTN-SJB ECF No. 18 filed 09/04/19 PageID.123 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 CHELSEY OMILIAN,

        Plaintiff,
                                                                    Case No. 1:19-cv-407
 v.
                                                                    HON. JANET T. NEFF
 MICHAEL BEDFORD, et al.

        Defendants.
 ____________________________/


                                            ORDER

       On May 22, 2019, Plaintiff filed a four-count Complaint against Defendants. Count I is

the only claim asserted against Defendant Michael Bedford, the Prosecuting Attorney for Van

Buren County. This Court conducted a scheduling conference on August 21, 2019 and issued a

Case Management Order that same day. Now pending before the Court is Defendant Bedford’s

Pre-Motion Conference Request (ECF No. 15), proposing to file a motion to dismiss Plaintiff’s

claim against him under FED. R. CIV. P. 12(c) based on absolute prosecutorial immunity.

Defendants Scott Herbert and the Village of Mattawan do not take a position on the merits (ECF

No. 16). Plaintiff filed a response, opposing Defendant Bedford’s request to brief the issue (ECF

No. 17). Having reviewed the pleadings and Pre-Motion Conference request papers, and being

otherwise familiar with the case circumstances, the Court determines that a Pre-Motion Conference

is unnecessary. The parties shall proceed with briefing Defendant Bedford’s proposed motion to

dismiss, limited to the issue presented and including discussion of the Sixth Circuit’s decision in

Red Zone 12 LLC v. City of Columbus, 758 F. App’x 508, 513 (6th Cir. 2019).

       Therefore:
  Case 1:19-cv-00407-JTN-SJB ECF No. 18 filed 09/04/19 PageID.124 Page 2 of 2



        IT IS HEREBY ORDERED that the briefing schedule is as follows:

        (1)     Defendant Bedford’s Motion and Brief, not to exceed 15 pages, shall be served and
                a proof of service filed not later than October 2, 2019;

        (2)     Plaintiff’s Response, not to exceed 15 pages, shall be served and a proof of service
                filed within 28 days of service of Defendant’s Motion;

        (3)     Defendant Bedford’s Reply, not to exceed 5 pages, shall be served and a proof of
                service filed within 14 days of service of Plaintiff’s Response; and

        (4)     The parties shall electronically file their respective motion papers as soon as the
                motion is fully briefed.

        IT IS FURTHER ORDERED that the parties shall adhere to this Court’s February 9,

2016 Administrative Order No. 16-MS0-017 when referencing a page of the record. The parties

shall otherwise adhere to the requirements for briefing and filing dispositive motions, as set forth

in Judge Neff’s Information and Guidelines for Civil Practice, available on the Court’s website

(www.miwd.uscourts.gov).

        IT IS FURTHER ORDERED that should the parties at any point reach a settlement of

Plaintiff’s claim against Defendant Bedford, they shall promptly file a Notice of Dismissal.


Dated: September 4, 2019                                       /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge




                                            Page 2 of 2
